Hon. Edward G. McCabe County Attorney, Nassau County
This is in response to your letter wherein you ask us whether or not a Senior Officer of the Surrogates Court is a peace officer pursuant to section 1.20, subdivision 33, of the Criminal Procedure Law.
Criminal Procedure Law, § 1.20 (33), specifically enumerates the categories of persons who are peace officers. A Senior Officer of the Surrogates Court is not included within such persons. The specific inclusion of one thing implies the exclusion of all others (People exrel. Woodward v Draper, 67 Misc. 460, affd 142 App. Div. 102, affd202 N.Y. 612).
Accordingly, we conclude that a Senior Officer of the Surrogates Court is not a peace officer within section 1.20, subdivision 33, of the Criminal Procedure Law.